PER CURIAM.
Suntrust Banks and Crawford and Company appeal an order of the Judge of Compensation Claims (JCC) which denied appellants’ reimbursement from the Special Disability Trust Fund pursuant to section 440.49(2), Florida Statutes (1991). Because the appellants have not demonstrated that the JCC erred in finding that the claim for reimbursement from the Special Disability Trust Fund was untimely, see Special Disability Trust Fund v. Low Cost Transmission, 725 So.2d 1218 (Fla. 1st DCA 1999), and Special Disability Tmst Fund v. Champion Int’l, 584 So.2d 619 (Fla. 1st DCA 1991), the order under review is AFFIRMED.
LAWRENCE, DAVIS AND VAN NORTWICK, JJ., CONCUR.